DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
Claims 1-11 and 17-20 are currently pending.
Claim Objections
Claims 1-11, 17 and 18 are objected to because of the following informalities:  Claims 2-11, 17 and 18 should be amended to recite “The LC display” and not “A LC display or an LC display”. For example, see applicants amended claims 19 and 20.  A comma (,) should be after “the second alignment layer” in line 9 of claim 1. Change “polymerised” to polymerized” in claim 1 to maintain claim language consistency.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “branched alkyl having up to 25 C atoms”, “alkoxycarbonyloxy (i.e. 
RCOOR'

    PNG
    media_image1.png
    48
    75
    media_image1.png
    Greyscale

alkanoyloxy-oralkoxycarbonyl
alkyl alkanoate

    PNG
    media_image2.png
    31
    75
    media_image2.png
    Greyscale
Ethyl butyrate

) having up to 25 C atoms” and “cyclic having up to 25 C atoms”.  The term “up to “is unclear and indefinite. The term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974). Furthermore, any alkyl that is branched, cyclic and/or alkoxycarbonyloxy requires more than 1 carbon atoms.  Neither methyl nor ethyl group (1 or 2 C atoms) can be cyclic as recited in the claim.  Appropriate correction is required.  Examiner suggest applicants amend “up to” to include a definitive number such as 1 or 2 and/or including the language “wherein a branched, cyclic or alkoxycarbonyloxy hydrocarbon radicals have at least three C atoms”.
Claim 8 recites “L… branched…alkoxycarbonyloxy having up to 25 C atoms”. Any alkyl that is branched, cyclic and/or alkoxycarbonyloxy requires more than 1 carbon atoms.    Appropriate correction is required.  Examiner suggest applicants amend to include the language “wherein alkoxycarbonyloxy hydrocarbon radicals have at least three C atoms” or separate the groups to include the appropriate carbon atoms.
Claim 18  recites “ branched alkyl having up to 25 C atoms”, “ alkoxycarbonyloxy having up to 25 C atoms” and  “ cyclic having up to  25 C atoms”.  The term “up to “is unclear 
Claim 19 recites “branched…alkoxycarbonyloxy having up to 25 C atoms”. Any alkyl that is branched, cyclic and/or alkoxycarbonyloxy requires more than 1 carbon atoms.    Appropriate correction is required.  Examiner suggest applicants amend to include the language “wherein alkoxycarbonyloxy hydrocarbon radicals have at least three C atoms” or separate the groups to include the appropriate carbon atoms.
Allowable Subject Matter
Claims 1-6, 9-11, 17, and 20 are allowed over any prior art. The closest prior art, Archetti et al. (US 2016/0046863 A1) fails to teach a LC display, which is a PS-VA, PS-IPS or PS-UB-FFS display, which comprises a first substrate and a second substrate, at least one which is transparent to light, a first and/second alignment layer of polyimide, a layer of a liquid crystal (LC) medium located between the first and second substrates adjacent  the first and/or second alignment layer, the liquid crystal (LC) medium comprising one or more polymerizable compound which are polymerized, one or more compounds of formula B in proportion of from 3 to 20%, and one or more compounds of formula Q in an amount of sufficient to reduce the VHR drop following polymerization of the polymerizable compounds by at least 35%, in a proportion from 0.1 to 1.0% as instantly claimed.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722